                   Case 20-12456-JTD           Doc 952        Filed 01/28/21         Page 1 of 5




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                                        Chapter 11

    RTI HOLDING COMPANY, LLC, et al., 1                           Case No. 20-12456(JTD)
                                                                  (Jointly Administered)
             Debtors.
                                                                  Objection Deadline: January 29, 2021 at 4:00 p.m. (ET)
                                                                  Hearing Date: February 4, 2021 at 1:00 p.m. (ET)

                                                                  Related to Docket No. 723
    ________________________________________/

       SUNSHINE REALTIES, LLC’S OBJECTION TO PROPOSED CURE AMOUNT
            AND PROPOSED ASSUMPTION AND ASSIGNMENT OF LEASE

             SUNSHINE REALTIES, LLC (“Sunshine”), 2 through its undersigned counsel, hereby

submits this Objection to the above captioned debtors’ Notice to Counterparties to Executory

Contracts and Unexpired Leases that may be Assumed and Assigned (Doc. No. 723) (the

“Notice”), as follows:




1
  The Debtors in this chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016);
RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT
Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072) RT of Maryland, LLC (7395); RT Michiana
Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746); RT
Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest
Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri
Franchise, LLC(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461);
RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716);
Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of P9ocomoke City, Inc. (0472); Ruby Tuesday of
Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East
Broadway Ave., Maryville, TN 37804.
2
    Sunshine was identified by its holding company, VMG Realties LLC, in the Notice.



{05587982.DOCX.}
                   Case 20-12456-JTD       Doc 952     Filed 01/28/21    Page 2 of 5




                                        PERTINENT FACTS

        1.         Sunshine Realties, LLC (“Sunshine”), as lessor, and Ruby Tuesday, Inc. (the

“Debtor”), as lessee, are parties to that certain Single Property Net Lease Agreement effective May

28, 2019 (as amended, the “Lease”). Under the Lease, the Debtor leases that certain non-residential

real property located at 1870 Owen Drive, Fayetteville, NC (the “Premises”).

        2.         On or about July 10, 2020, during the Covid-19 pandemic, Sunshine and the Debtor

entered into that certain First Amendment to Lease (the “Amendment”).              Pursuant to the

Amendment, the parties addressed certain outstanding defaults under the Lease and deferred the

payment of certain rent amounts. A full copy of the Lease and the Amendment are attached as

Exhibit “1” to the Declaration of Matvey Gorhevsky (the “Gorhevsky Decl.”), which is attached

hereto as Exhibit “A.”

        3.         On October 7, 2020, the Debtor filed its chapter 11 bankruptcy petition (the

“Petition Date”).

        4.         On October 22, 2020, the Court entered its Interim Order (Doc. No.180) abating

the rent due under the Lease for sixty days under Section 365(d)(3) of the Bankruptcy Code while

requiring the Debtor to segregate one month’s rent to protect the various landlords’ interests.

        5.         The Debtor is currently conducting business on the Premises.

        6.         On December 14, 2020, the Debtor’s filed the Notice. In the Notice, the Debtors’

misidentify Sunshine as VMG Realties, LLC, and propose a cure amount of $15,883.34 (the

“Proposed Cure”). The Proposed Cure does not address all amounts due under the Lease. As

stated in the Gorhevsky Decl. attached hereto the actual cure amount due under the Lease, and

including the regular amounts due for the month of February 2021, is $64,272.13 (the “Actual

Cure Amount”).




{05587982.DOCX.}                                   2
                   Case 20-12456-JTD        Doc 952      Filed 01/28/21     Page 3 of 5




                                           THE OBJECTION

The Buyer Must Assume All of the Burdens and Obligations Under the Lease

        7.         As a condition to obtain the Court’s approval with respect to the assumption of the

Lease, the Debtors must satisfy the requirements set forth in Section 365 of the Bankruptcy Code.

Bankruptcy Code Section 365(b)(1) reads, in pertinent part:

        If there has been a default in an executory contract or unexpired lease of the debtor,
        the trustee may not assume such contract or lease unless, at the time of assumption
        of such contract or lease, the trustee –

        (A)    cures, or provides adequate assurance the trustee will promptly cure, such
        default . . .;

        (B)    compensates, or provides adequate assurance that the trustee will promptly
        compensate, a party other than the debtor to such contract or lease for any actual or
        pecuniary loss to such party resulting from such default; and

        (C)    provides adequate assurance of future performance under such contract or
        lease.

11 U.S.C. §365(b)(1).

        8.         In addition, to any amounts termed as “rent” under the Lease. Sunshine is also

entitled to payment of attorney’s fees incurred enforcing the Lease and any fees incurred in any

bankruptcy action under Section 22.8 of the Lease as part of the Actual Cure Amount. In re Crown

Books Corp., 269 B.R. 12, 15 (Bankr. D. Del. 2001). As reflected in the Gorhevsky Decl., the fee

amount estimated through February 1, 2021, is estimated to be approximately $10,500.00 and will

continue to accrue.

        9.         Rent, Real Estate Taxes (as defined in the Lease) and sales tax continue to accrue

under the Lease and if these amounts are not paid in compliance with the Lease, Sunshine asserts

and reserved the right to amend this Objection.

        10.        If the Lease is to be assumed and assigned, it should be made clear in any sale Order

that all liabilities and obligations are being assumed and assigned whether known or unknown.


{05587982.DOCX.}                                     3
                   Case 20-12456-JTD       Doc 952     Filed 01/28/21    Page 4 of 5




For example, in Article 17 of the Lease, the Debtor is required to indemnify the Landlord from

any and all suits of any nature. In order to comply with the Lease, the purchaser must meet all

indemnification requirements under the Lease.

        11.        In addition to the indemnification requirements, multiple sections of the Lease

include liabilities and obligations that are accruing but not yet due. For example, Article V of the

Lease requires the payment of certain Real Estate Taxes that may not yet have come due. In

addition, under Articles VI the Debtor is required to pay certain utilities as they come due. The

Debtor is also required to provide insurance and to keep the premises maintained and repaired.

These amounts are currently accruing under the Lease and have not yet been calculated or billed

subject to the terms of the Lease. In addition, in under the Amendment to the Lease, certain

amounts of deferred rent to address prior defaults are to be paid as rent. These amounts must be

paid as well. To the extent any of these amounts are not included in the Actual Cure Amount, these

obligations must all be assumed and assigned to any purchaser of the Lease, regardless as to when

they arose and whether they accrued but have not been billed. See 11 U.S.C. § 365(b) and (f).

        12.        To the extent consistent with the objections raised herein, Sunshine joins in the

objections of other lessors to the Debtor’s proposed relief.

        13.        Sunshine reserves the right to amend or supplement this Objection, including,

adding and supplementing the Objection with respect to the Proposed Cure Amount or adding to

or supplementing the Actual Cure Amount. Further, Landlord asserts and reserves all rights,

remedies, privileges and objections with respect to this bankruptcy case, including with respect to

the Debtors’ sale process, the Leases, adequate assurance of future performance, any proposed

buyer or assignee of the Leases and for payment of amounts under Sections 503 and 365(d)(3) of

the Bankruptcy Code.




{05587982.DOCX.}                                   4
                   Case 20-12456-JTD   Doc 952   Filed 01/28/21   Page 5 of 5




Dated: January 28, 2021                          CONNOLLY GALLAGHER LLP

                                                 /s/ Karen C. Bifferato
                                                 Karen C. Bifferato (No. 3279)
                                                 1201 North Market Street
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 757-7299
                                                 Email: kbifferato@connollygallagher.com

                                                 -and-

                                                 JAMES A. TIMKO, ESQ.
                                                 Florida Bar No.: 0088858
                                                 jtimko@shutts.com
                                                 SHUTTS & BOWEN LLP
                                                 300 S. Orange Avenue, Suite 1600
                                                 Orlando, Florida 32801
                                                 Phone: (407) 835-6808
                                                 Facsimile: (407) 425-8316

                                                 Attorneys for Sunshine Realties LLC




{05587982.DOCX.}                             5
